Exhibit 10.2

  

EMPLOYMENT AGREEMENT

 

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) shall be effective as of the 19th day of
July, 2016 by and between JAMES D. MEIER (“Employee”) and NEVADA GOLD & CASINOS,
INC., a Nevada corporation (“Employer” or “the Company”).

 

WHEREAS, Employer is in the business of developing, owning, and operating gaming
facilities and entertainment facilities in the United States; and

 

WHEREAS, the Employee and the Company are parties to that certain Employment
Agreement dated October 30, 2014 (the “Original Employment Agreement”);

 

WHEREAS, the Original Employment Agreement, as amended, expires on October 30,
2016 and Employee and the Company have agreed to enter into a new employment
agreement replacing and superceding the Original Employment Agreement in its
entirety as follows:

 

1.           EMPLOYMENT. Employee agrees to continue his employment as Vice
President, Secretary and Chief Financial Officer of the Company, commencing on
July 19, 2016, under the terms and conditions of this Agreement.

 

2.           TERM. The term of this Agreement is for a three year period
commencing on the date hereof.

 

3.           DUTIES AND TITLE. Employee’s title shall be that of Vice President,
Secretary and Chief Financial Officer. Employee shall have such powers and
perform such duties as are customarily performed by a Vice President, Secretary
and Chief Financial Officer, including, but not limited to, overall
responsibility for and authority over finance and accounting, and serving as
principal financial officer of the Company. Employee shall report to the Chief
Executive Officer of the Company. Employee shall perform his duties to the best
of is abilities and shall devote substantially all of the working time to such
duties.

 

4.           COMPENSATION. Employer hereby agrees to provide Employee with the
following compensation package which shall be reviewed annually by Employer’s
Compensation Committee:

 

(a).           Salary. Employer shall pay Employee an annual salary in the
amount of Two Hundred Fifteen Thousand Dollars ($215,000) payable in the same
manner as Employer pays its other executive employees, less required state and
federal withholdings (the “Annual Salary”).

 



 - 1 - 

 

 

(b).           Vacation and Fringe Benefits. Employee shall be entitled to one
(1) month paid vacation each year. In addition, and subject to the terms of any
plans or policies governing such matters, Employee shall be entitled to receive
(i) contributions to Employer’s savings and other retirement plans at a rate at
least as great as Employer contributes for its other executive employees; (ii)
major medical and health insurance; and (iii) customary reimbursement for travel
and entertainment.

 

(c).           Performance Bonuses. Employee shall be eligible for yearly
bonuses up to 50% of his annual salary for achieving reasonable goals related to
profitability and/or strategic goals established in the first 30 day of the
fiscal year by the Board of Directors and/or the Compensation Committee.

 

(d).           Stock Options. All Stock Options previously granted to Employee
shall continue to be in effect and be subject to the same terms and conditions
under the Employer’s stock option plan.

 

5.           TERMINATION AND COMPENSATION UPON TERMINATION.

 

(a)           Termination without Cause by Employer. Employer may terminate
Employee’s employment at any time without Cause (as defined in Section 5(c)
below) by giving prior, written notice to Employee. In such case, Employer shall
pay the Annual Salary to Employee for a twelve month period following
termination of employment, plus a pro rata performance bonus, accrued vacation
and fringe benefits. Employer shall pay Employee on the same pay dates on which
and in the same manner by which its pays its current employees. All stock
options granted but not vested at such time shall immediately become fully
vested in Employee. For purposes of calculating the performance bonus, if same
is due to Employee in the event of such termination, Employer shall apply the
same percentage of performance bonus paid in the fiscal year proceeding the
fiscal year during which the termination becomes effective, prorated for the
portion of the fiscal year that transpired prior to the termination.

 

(b)           Change of Control. Employee may terminate Employee’s employment in
the event of a “Change of Control” defined as the sale of substantially all of
the Employer’s assets, acquisition by a third party of more than 50% of
Employer’s stock, merger, or other business combination with an unaffiliated
entity or person. In the event of such a termination, Employer shall pay to
Employee in a lump sum an amount equal to twelve months Annual Salary plus pro
rata performance bonus, accrued vacation, and fringe benefits. In addition, all
stock options granted but not yet vested shall immediately become fully vested
in Employee. Employee must give notice of any termination under this subsection
within thirty (30) days of the occurrence of the event he believes gives rise to
a Change of Control. For purposes of calculating the performance bonus, if same
is due to Employee in the event of such termination, Employer shall apply the
same percentage of performance bonus paid in the fiscal year preceding the
fiscal year during which the termination becomes effective, prorated for the
portion of the fiscal year that transpired prior to the termination.

 



 - 2 - 

 

 

(c)           Termination for Cause. Employer may terminate Employee’s
employment for “Cause” at any time. Such a termination shall be effective as
specified by Employer. In the even of a termination by Employer for “Cause,”
Employee shall be entitled only to his salary, accrued vacation, and fringe
benefits through the effective date of termination. Any unvested stock options
shall be forfeited. All stock options granted which have vested will be treated
as prescribed under Employer’s Stock Option Plan and the Stock Option Agreement.
“Cause” means: (i) the Employee’s conviction of, or entry of a plea agreement or
consent degree or similar arrangement with respect to, a felony, other serious
criminal offense or offense involving moral turpitude, or any violation of
federal or state securities law; (ii) Employee’s material violation of
Employer’s written policies; (iii) Employee’s material breach of this Agreement,
(iv) the final revocation, suspension, or impairment (after all applicable
appeals) of Employee’s gaming license in any jurisdiction in which Employer is
required to have a gaming license, or a finding (after all applicable appeals)
by any authority in any such jurisdiction that Employee is unsuitable to hold a
gaming license; or (v) Employee’s gross misconduct in the performance of
Employee’s duties hereunder. Any termination of the Employee’s employment by
Employer pursuant to this Section 5 (c) shall be communicated by a notice of
termination which shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Employee’s
employment under the provision invoked.

 

(d)           Termination due to Inability to Perform Essential Functions.
Employer may terminate Employee’s employment if Employee becomes unable to
perform the essential functions of his position due to disability for a period
greater than six months despite any reasonable accommodation required by law. In
the event of a termination under this subsection, Employee shall be entitled
only to his salary, accrued vacation, and fringe benefits for a period of one
(1) year following the effective date of termination and thereafter to any
benefits to which Employee is entitled under the Company’s disability policy. In
the case of granted but unvested stock options, those unvested stock options
which would become vested within such one (1) year period shall become vested
and the remaining granted but unvested stock options shall be forfeited.
Otherwise, the stock options will be treated as prescribed under Employer’s
Stock Option Plan and the Stock Option Agreement.

 

6.           CONFIDENTIALITY, PROPERTY, COMPETITION, SOLICITATION.

 

(a)           Ownership. Employee agrees that all inventions, copyrightable
material, business and/or technical information, marketing plans, customer lists
and trade secrets which arise out of the performance of this Agreement are the
property of Employer.

 

(b)           Confidentiality. Except as is consistent with Employee’s duties
and responsibilities within the scope of his employment with Employer, Employee
agrees to keep confidential indefinitely, and not to use or disclose to any
unauthorized person, information which is not generally known and which is
proprietary to Employer, including all information that Employer treats as
confidential, (“Confidential Information”). Upon termination of Employee’s
Employment, Employee will promptly turn over to Employer all software, records,
manuals, books, forms, documents, notes, letters, memoranda, reports, data,
tables, compositions, articles, devise, apparatus, marketing plans, customer
lists and other items that disclose, describe or embody Confidential Information
including all copies of the Confidential Information in his possession,
regardless of who prepared them.

 



 - 3 - 

 

 

(c)           Non-competition. If Employee’s employment hereunder is terminated
as a result of the application of paragraph 5(c), then for a period of one (1)
year after the effective date of termination. Employee agrees not to compete,
directly or indirectly (including as an officer, director, partner, employee,
consultant, independent contractor, or more than 5% equity holder of any equity)
with Employer in any way concerning the ownership, development or management of
any gaming operations or facility within a 75-mile radius of any gaming
operations or facility with respect to which Employer (or any of its affiliates)
owns or renders substantial, paid, consulting or management services at the time
of termination. Notwithstanding the foregoing, this provision will not apply to
the metropolitan area of Las Vegas, Nevada.

 

(d)           Non-solicitation. Employee agrees not to solicit or recruit,
directly or indirectly, any management employee of Employer for employment
during the one (1) year period after termination of his employment relationship
with Employer.

 

7.           NOTICES. All notices and communications shall be sent by certified
mail, return receipt requested, or by hand delivery, to the following parties:

 

  If to Employee: James D. Meier     80 Myrtle Beach Drive     Henderson, NV
89074   With a copy to:           If to Employer: Michael P. Shaunnessy    
Chief Executive Officer     133 E. Warm Springs Road     Suite 102     Las
Vegas, Nevada 89119         With a copy to: Ernest E. East     Chief Compliance
Officer     Nevada Gold & Casinos, Inc     133 E. Warm Springs Road     Suite
102     Las Vegas, Nevada 89119



 

8.           GOVERNING LAW AND VENUE. This Agreement herein shall be construed,
regulated and administered under the laws of the State of Nevada and of the
United States of America. Any lawsuit or other civil action brought arising from
or related to Employee’s employment with Employer or this Agreement shall be
brought and maintained in a state or federal court in Clark County, Nevada,
Except that this provision does not preclude Employer from removing to federal
court any action filed by Employee and, to the extent permissible, Employee
hereby consents to such removal.

 



 - 4 - 

 

 

9.           BINDING EFFECT AND ASSIGNMENT. This Agreement shall be binding on
and inure to the benefit of the respective parties hereto, their heirs,
successors and assigns. Subject to the provisions of Section 5(d), Employer may
assign this Agreement in connection with a merger, consolidation, assignment,
sale or other disposition of substantially all of its assets or business. This
Agreement may not be assigned by Employee.

 

10.           MODIFICATION. This Agreement may not be amended in any manner
without the express, written consent of the parties hereto.

 

11.           ENTIRE AGREEMENT. This Agreement supersedes all previous and
contemporaneous oral negotiations, commitments, writings and understandings
between the parties concerning the matters herein or therein.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on this 19th day of July, 2016.

 

 



EMPLOYER   EMPLOYEE             By:           Michael P. Shaunnessy   James D.
Meier     President & Chief Executive Officer      



 

 

 



 - 5 - 

